                                          Case 4:19-cv-06206-HSG Document 29 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 19-cv-06206-HSG
                                   8                    Plaintiff,                          JUDGMENT
                                   9             v.

                                  10     ALESSANDRO F. BAGLIETTO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Consistent with the Court’s order on June 9, 2020, Dkt. No. 26, the Court enters

                                  14   JUDGMENT in favor of Plaintiff Scott Johnson and against Defendants Alessandro F. Baglietto

                                  15   and Nancy O. Baglietto in the amount of $8,000 in statutory damages under the California Unruh

                                  16   Civil Rights Act; $3,537.50 in attorneys’ fees, and $800 in costs, for a total of $12,337.50.

                                  17          Additionally, Defendants shall, to the extent not already completed, provide an accessible

                                  18   path of travel to the store entrance and accessible parking spaces at the Olsen Nolte Saddle Shop,

                                  19   located at 1580 El Camino Real, San Carlos, California, in compliance with the 2010 Americans

                                  20   with Disabilities Act Standards for Accessible Design.

                                  21          The Clerk is directed to close the case.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 6/29/2020

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
